Title: Tristram Dalton to Thomas Jefferson, 22 April 1817
From: Dalton, Tristram
To: Jefferson, Thomas


          
            Sir.
            Boston
22nd April 1817
          
          I have the honour to send You, herewith, another number of “The Massachusetts Agricultural Repository and Journal”—
          By this it appears that the growing of Wheat is becoming an object worthy attention, in this section of the Union: which, for many years, has been deemed impracticable. The causes assigned were various: by the friends in Pennsylvania, to the persecution of the Quakers, so called; and to the hanging a number of persons for witchcraft—Some attributed the cause to Barbara Bushes, however distant from the Wheat: and other like  ridiculous  ones—. If Experiments on this crop have heretofore been fairly made & failed, which I doubt, the great alteration of the Weather in this climate may be the real cause—The summers of former years were fully long and hot enough to ripen the favourite crop, Indian Corn, of the slowest growth; whereas for several years past they have not been long enough to  bring the quickest growth to perfection—. A Gentleman living in Newbury, told me, thirty years ago, that he sowed annually one acre with Wheat, for his family use in extras; Rye & Indian being their common bread; and that he had on an average annually, fifteen bushels, without any particular , culture. Very few instances of this occurred at the time: farmers remaining satisfied with bread, ⅔d Indian ⅓d Rye.—The last mentioned having, for a few years, been also uncertain, may be another inducement to turn their attention to wheat. On my return from Washington, after an absence of twenty years, I was informed that many had raised wheat with great success. In Essex, my Native County, the soil of which is in general very good, I found, on critical enquiry, that the culture of this grain was becoming familiar, and approved of—Eighteen bushels ⅌ acre was esteemed an average crop—some reached to twenty five bushels—Necessity—and profit may open the eyes of our common farmers, and drive them to adopt this system. Their farms being from 80 to 150 acres only, the obtaining bread stuff for the use of their own families is all that can be expected.
          In this pamphlet I see a communication from Mr Quincy to the Society, recommending the field culture of vegetables, for the C food of Cattle in winter. In this I join him fully—having proved the usefulness, even the necesity of it. During the Revolutionary War, I took the management of a farm, on the banks of the Merimac, into my own hands—It consisted of less than two hundred acres of land—withand short of thirty acres of saltmarsh ten miles distant. I superintended it for three years, and kept thirty six Cows, which were milked every day—changing them as they became dry—and other cattle fully equal to ten such Cows; Knowing that the former, to be profitable, must have succulent food, and that such a stock could not be kept during our long and cold winters, on the Production of the farm, obtained by the usual mode of farming, I adopted the crop of potatoes—which I found successful. Reading in the Encyclopedia an account of, what was thought an extraordinary, produce of an Acre of Carrotts, I paid attention to this valuable root—. The soil of the farm being rich, but stiff, I tried the first year only one acre, ploughing & harrowing well; and had two hundred & fifty bushels, measured after the tops were taken off. This I followed the next years with better success.
          Leaving a garden, in Newburyport, I had measured two thirds of an Acre—and sowed it with carrott seed, in beds, with alleys or paths sufficient only for the man to weed them—. The soil was sandy loam, the most proper for this root, and as highly cultivated as possible.—From this ⅔ds of an acre were taken five hundred bushels of Carrots, after the tops were taken off—weighing on an average sixty pounds—This year I put into my farm cellar three hundred bushels of Carrots, some being taken from the garden attached to the farm—and fifteen hundred bushels of potatoes, which, with the hay out on the farm, carried the Stock through a long tedious winter, and turned them out in good order when the pastures were ready to feed them—Beside the thirty six milch cows, I had nine, which became dry in the winter,—fatted on the potatoes and hay, giving them no water—My Horses, with one or two exceptions, preferred the carrots to Oats.—I fed them however with Oats—The hogs preferred them to Indian Corn: which latter was given them a few weeks before killing, to harden the fat. It was usual to give our Oxen Corn, beside hay, when about their spring work—I worked mine on Carrots & hay, and found it equally good, if not better—I published, as a stimulous to our farmers, an account of the extraordinary crop of Carrots from the Garden—The apparent labour in weading them, which once almost discouraged me, prevented, for a time, the least attempt to try it—It was not so with the potatoes—for although my neighbors sneered at my raising so many roots for my cattle, they were soon convinced of the benefit, and silently, but partially, followed my example—and from putting into their cellars about eight or ten bushels of potatoes for family use, they were seen to put in from 100 to 500—which, however they send mostly to Market—For some Years there did not appear any increase in the Culture of Carrots—On my return, after so long absence, I was surprized to see, in the Salem Market, many cart loads of Carrots, at ten dollars ⅌ Ton weight—half the price of the best herds grass, or timothy Hay, which could not be bought under twenty dollars ⅌ Ton. On enquiry I was told that my account of the quantity of this root taken from ⅔d of an Acre had led farmers to Try—and finding it profitable, the culture of it had become common
          Taking every thing into view I am of opinion that Potatoes are preferable to any other root; but lament that spirits can be extracted from them—The back settlers in N Hampshire & Vermont rob their families of this necessary food—carry it to the Distilleries—exchange it for the most detestible of Whiskey—and become Sots—
          Whatever may be the issue of these experiments, I confess I would not choose this climate as a farmer.
          your observations on a choice to be preferred are fresh in my mind. Vizt that from the Equater you would travel North, untill you came where Sleds and Sleighs were used, then retreat  to a proper distance from them.
          The length of this letter requires an apology, especially as it is on a subject more familiar to you than myself—and on which I have paid very little attention for many years, tho’ not an idle observer—
          Pardoning this, I pray you, Sir, to be assured of the highest respect & esteem of
          
            Your obliged and most obed Servant
            Tristram Dalton
          
        